SMITH, Judge,
dissenting.
I dissent from the majority’s affirmance of the trial court’s grant of nonsuit. The trial court granted nonsuit on the theory that Patterson cannot tortiously implicate the City under any set of circumstances because of the Pennsylvania Supreme Court’s decision in Dickens v. Horner, 531 Pa. 127, 611 A.2d 693 (1992), which appears if read literally to afford carte blanche immunity to governmental units in all cases of injury caused by a third party fleeing from police pursuit. I disagree with the overly broad and plainly erroneous interpretation placed upon Dickens and would return this case to the lower court for trial on the merits.
Nonsuit may be granted only where a plaintiff has failed to establish a right to relief. Cases by this Court and the Supreme Court have indicated that nonsuit can be entered only in clear eases and a plaintiff must be given the benefit of all reasonable inferences of fact arising from the evidence; any conflicts in the evidence must be resolved in favor of the plaintiff. Atlantic Richfield Co. v. Razumic, 480 Pa. 366, 390 A.2d 736 (1978); Robinson v. City of Philadelphia, 149 Pa.Commonwealth Ct. 163, 612 A.2d 630 (1992). The trial court is also prohibited from granting nonsuit where a defendant offers evidence during the plaintiff’s case or after it. Id. Where as here the Plaintiffs produce evidence in their case-in-chief which establishes that the Officer exceeded the speed limit and did not use his flashing lights and sirens at the time of pursuit and was therefore removed from the protections of Section 3105 of the Vehicle Code, as amended, 75 Pa.C.S. § 3105, the trial court was prohibited from taking the case away from the jury to decide a factual issue presented by the evidence, and in doing so to determine whether the City’s negligence, if any, was the proximate cause of the injury to Plaintiffs.
The majority relies upon Dickens, decided under the vehicle liability exception to governmental immunity, 42 Pa.C.S. § 8542(b)(1), where the Supreme Court held that a governmental agency is immune from liability for injuries sustained by a victim struck by a motorist, believed to be driving without a license and under the influence of drugs, who was unlawfully fleeing a police pursuit at a high rate of speed. The Supreme Court concluded that the criminal act of a third party was the cause of the accident and liability may therefore not be imputed to the municipality. Relying upon Mascaro v. Youth Study Center, 514 Pa. 351, 523 A.2d 1118 (1987), the Dickens Court applied what it determined to be a general principle of governmental immunity law — criminal acts of third parties are superseding causes which *934absolve a municipality from liability for harm caused by those third parties. In a concurring opinion, Justice Cappy emphasized however that the decision in Dickens does not eliminate all liability claims against a municipality where its own actions are the proximate cause of the injury.
In Crowell v. City of Philadelphia, 531 Pa. 400, 613 A.2d 1178 (1992), a case under the traffic controls exception1 to immunity filed the same day as Dickens, the Supreme Court clearly stated that joint liability may be imposed upon a local agency where the action of the agency is a “substantial contributing cause” of the injuries sustained by a plaintiff. The fact that the driver in Crowell was operating his vehicle under the influence of alcohol, and later convicted, and thus engaged in criminal conduct at the time of the collision with plaintiff after following a wrongly-placed directional sign was insufficient to take the case away from the jury to decide whether active negligence by the City of Philadelphia in misplacing the sign constituted a substantial contributing cause of the injury. The Supreme Court rejected the city’s contention that the drunken driver’s conduct constituted a per se superseding cause and indicated that the criminal conduct is not dispositive of the city’s liability — the question is whether the criminal conduct rises to the level of a superseding cause.
While conflict may appear to exist between the Dickens and Crowell decisions and it is for the Supreme Court to resolve those conflicts, if any, it is incumbent upon this Court to follow the most logical and rational expression of the law found in Crowell and in the concurring opinion in Dickens — municipalities are not afforded blanket immunity in each and every case where criminal acts of a third party may form a link in the chain of causation. The Supreme Court has not ruled that the principle stated in Mascaro shall be applied in all cases under the exceptions to governmental immunity and this Court should refrain from doing so. The Supreme Court specifically noted that Mascaro was grounded in statutory interpretation and intended to be applied to like situated cases.2 The evidence in the case sub judice presents a factual basis from which a jury could find that the Officer failed to warn other drivers of the police pursuit by using his flashing lights and sirens and that this conduct constituted active negligence which was a substantial contributing cause of the accident.
Plaintiffs and their witness testified that flashing lights and sirens were not utilized by Officer McDaniel at the time of the accident, and during direct examination of the Officer called as a witness by the Posters, they established that the Officer exceeded the applicable speed limit in violation of Section 3105 of the Vehicle Code. The trial court ruled that the City’s cross-examination of the Officer concerning his use of flashing lights and sirens was permissible and did not constitute evidence of the City’s defense during presentation of the Posters’ case-in-chief. In its opinion, the trial court acknowledged that once Plaintiffs showed excessive speed by the Officer, the emergency vehicle requirements became relevant. Thus cross-examination on this issue went specifically to the City’s defense to the lawsuit. The trial court’s evi-dentiary ruling was therefore incorrect; and because the record contains evidence by the City, the trial court erred in granting nonsuit and removing the case from the jury. Robinson. Rules regarding nonsuit are to be strictly enforced, Atlantic Richfield, and since the trial court erred in entering non-suit, the court’s order should be reversed and this case remanded for further trial proceedings.

. 42 Pa.C.S. § 8542(b)(4).


. The Court refused to hold the city or youth study center liable under the real estate exception where a juvenile offender escaped from detention, broke into the Mascaro home, and committed heinous crimes against members of the family. Mascaro alleged that because of negligent maintenance of the center’s buildings, the juvenile was allowed to escape and injure the appellees.